EXHIBIT 10.3b

 

 



Amendment #1 to Convertible Promissory Note

Originally dated December 2, 2015.

 

 

This Amendment to the $114,400 Convertible Promissory Note issued to Union
Capital, LLC by El Capitan Precious Metals, Inc. on December 2, 2015 (the
“Note”) is entered into on this 12th day of January, 2016.

 

 

NOW THEREFORE, the parties agree as follows:

 

1.Section 4(a) of each Note is amended to read as follows:

 

“ The Holder of this Note is entitled, at its option, at any time after the 6
month anniversary of this Note, to convert all or any amount of the principal
face amount of this Note then outstanding into shares of the Company's common
stock (the "Common Stock") at a price ("Conversion Price") for each share of
Common Stock equal to 55% of the lowest trading price of the Common Stock as
reported on the National Quotations Bureau OTCQB exchange which the Company’s
shares are traded or any exchange upon which the Common Stock may be traded in
the future ("Exchange"), for the ten prior trading days including the day upon
which a Notice of Conversion is received by the Company (provided such Notice of
Conversion is delivered together with an Opinion of Counsel, by fax or other
electronic method of communication to the Company after 4 P.M. Eastern Standard
or Daylight Savings Time if the Holder wishes to include the same day closing
price). If the shares have not been delivered within 3 business days, the Notice
of Conversion may be rescinded. Such conversion shall be effectuated by the
Company delivering the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. Accrued, but unpaid
interest shall be subject to conversion. No fractional shares or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share. To the extent the
Conversion Price of the Company’s Common Stock closes below the par value per
share, the Company will take all steps necessary to solicit the consent of the
stockholders to reduce the par value to the lowest value possible under law. The
Company agrees to honor all conversions submitted pending this increase. In the
event the Company experiences a DTC “Chill” on its shares, the conversion price
shall be decreased to 45% instead of 55% while that “Chill” is in effect. In no
event shall the Holder be allowed to effect a conversion if such conversion,
along with all other shares of Company Common Stock beneficially owned by the
Holder and its affiliates would exceed 9.9% of the outstanding shares of the
Common Stock of the Company..”

 



1

 

 

 

All other terms and conditions of the Notes shall remain in full force and
effect, unless modified by this Amendment. This amendment shall be governed and
construed under the laws of the State of New York, without regard to its
conflict of laws provision.

 



 

EL CAPITAN PRECIOUS METALS, INC.   UNION CAPITAL, LLC                     By:
/s/ John F. Stapleton   By: /s/ Yakov Borenstein   John F. Stapleton, CFO    
Yakov Borenstein, Manager

 

 

 

 



2

 

 